Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


Civil Action No. 1:14-cv-02612-JLK

LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
RUBY TSAO, individually and on behalf of others similarly situated,

            Plaintiffs,

    v.

CHIPOTLE MEXICAN GRILL, INC.,

            Defendant.



           ORDER OVERRULING OBJECTION (ECF NO. 316) TO SPECIAL MASTER’S
         DISCOVERY ORDER (ECF NO. 309) AND GRANTING IN PART AND DENYING
             IN PART PLAINTIFFS’ DISCOVERY MOTIONS (ECF NOS. 264 & 303)

Kane, J.

           Before me are Plaintiffs’ Motion for Leave to Take Discovery on Chipotle’s Spoliation of

Evidence (“Motion for Discovery on Spoliation of Evidence,” ECF No. 264) and Motion to

Compel Fed. R. Civ. P. 30(b)(6) Deposition of Defendant Chipotle Mexican Grill, Inc. (“Motion

to Compel,” ECF No. 303) (collectively, “Plaintiffs’ Discovery Motions”). I referred discovery

matters to Special Master Frank Lopez pursuant to Federal Rule of Civil Procedure 53(f). On

May 15, 2020, the Special Master issued an order that granted in part and denied in part

Plaintiffs’ Discovery Motions (“Discovery Order,” ECF No. 309). Defendant Chipotle Mexican

Grill, Inc. (“Chipotle”) filed a timely Objection to the Discovery Order (ECF No. 316). 1


1
  Pursuant to Rule 53(f), the parties “may file objections to – or a motion to adopt or modify –
the master’s order, report, or recommendation no later than 21 days after a copy is served, unless
the Court sets a different time.” Fed. R. Civ. P. 53(f)(2).
                                                  1
Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 2 of 9




Plaintiffs filed a Response urging me to overrule Chipotle’s objections (ECF No. 317).

       I have considered the Discovery Order, the Objection, and all other relevant filings, and I

find no reason to reject the Discovery Order as Chipotle requests. Accordingly, Chipotle’s

Objection is OVERRULED, the Special Master’s Discovery Order is AFFIRMED, and

Plaintiffs’ Discovery Motions are GRANTED IN PART and DENIED IN PART as specified in

the Discovery Order.

                                       I. BACKGROUND

       In 2014, Plaintiffs brought this action on behalf of themselves and all similarly situated

individuals under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq., and the laws of

Arizona, California, Colorado, and New Jersey. See First Am. Compl., ECF No. 25.

       I then established a four-phase discovery process. Phase 1 discovery was limited to issues

related to arbitration, and Phase 2 was limited to interrogatories propounded by Plaintiffs that

focused on Chipotle’s “methods and policies of payment and the duration of operations of each

of those methods or policies.” Mins. for 12/01/2016 Scheduling Conference at 2, ECF No. 137.

For Phase 3, I approved the use of a limited number of interrogatories to be sent by Chipotle to

each person who had elected to opt-in to the case. In addition, I expressed my inclination “to

allow limited, corporate-level merits discovery of Chipotle during Phase 3,” but deferred

determining the “exact parameters of this corporate-level discovery.” Order Regarding Proposed

Disc. Plan at 2, ECF No. 225. Phase 4 will allow restaurant level focused discovery. See Special

Master Order Regarding Written Disc. at 5, ECF No. 255.

       I then appointed Frank Lopez as the Special Master and ordered that he “shall determine

the scope of the discovery necessary in this action and the schedule for completing such

discovery.” Order Appointing Special Master at 2, ECF No. 247. I further ordered that the



                                                 2
Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 3 of 9




Special Master “is authorized to rule on all discovery and related pretrial motions except

dispositive motions.” Id.

       The Special Master decided that during Phase 3, “deposition testimony will be allowed

regarding only discoverable corporate level information, and any deposition questions directed at

the store level will be allowed only after first seeking authorization from the Special Master . . .

.” Special Master Order Regarding Written Disc. at 5.

       Following a status conference held by the Special Master, Plaintiffs filed a Motion for

Discovery on Spoliation of Evidence seeking to conduct “discovery at the corporate level to

determine precisely what relevant information was [allegedly] destroyed [by Chipotle], who

destroyed the information, how it was destroyed, when it was destroyed, what steps could have

been taken to preserve the information, and why no steps were taken to do so.” Mot. for Disc. on

Spoliation of Evidence at 2. Then, after Chipotle objected to the Rule(30(b)(6) deposition topics,

Plaintiffs filed a Motion to Compel Chipotle to produce one or more witnesses knowledgeable

about the topics. See Mot. to Compel at 9. The Special Master held a telephonic hearing with the

parties on May 7, 2020, and subsequently issued an order granting in part and denying in part

Plaintiffs’ Discovery Motions. See Disc. Order at 1-2.

                                       II. APPLICABLE LAW

       A. Standard of Review

       The court must decide de novo all objections to conclusions of law made or

recommended by a special master. Fed. R. Civ. P. 53(f)(4). The court must also decide de novo

all objections to findings of fact made or recommended by a special master, unless the parties

and the court agree that “the findings will be reviewed for clear error” or that the findings will be

final. Fed. R. Civ. P. 53(f)(3). A special master’s rulings on procedural matters may be set aside



                                                  3
Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 4 of 9




only for an abuse of discretion, “[u]nless the appointing order establishes a different standard of

review.” Fed. R. Civ. P. 53(f)(5).

       Neither this District nor the Tenth Circuit has directly addressed whether discovery

recommendations and orders issued by a special master are procedural or non-procedural in

nature. See Ramos v. Banner Health, No. 15-cv-2556-WJM-MJW, 2018 WL 4700707, at *2 (D.

Colo. Aug. 8, 2018). Some courts in other districts consider them procedural and review for

abuse of discretion, while other courts faced with objections to recommendations on discovery

issues have reviewed de novo. See id. (citing cases in other districts that have addressed the

question).

       The parties dispute which standard of review should apply here. However, I need not

decide whether a special master’s order on the scope of discovery should be reviewed de novo or

for abuse of discretion because I find that Chipotle’s objections should be overruled and the

Discovery Order affirmed even under the stringent de novo standard of review.

       B. Law Regarding the Scope of Discovery

       Pursuant to Rule 26(b)(1), “[p]arties may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”

Fed. R. Civ. P. 26(b)(1). Relevant evidence is “evidence having any tendency to make the existence

of any fact that is of consequence to the determination of the action more or less probable than it

would be without the evidence.” Fed. R. Evid. 401. In determining whether the discovery sought

is proportional, the court considers “the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).



                                                 4
Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 5 of 9




       Rule 30(b)(6) allows a party to notice a corporation as a deponent so long as the notice

“describe[s] with reasonable particularity the matters for examination.” Fed. R. Civ. P. 30(b)(6).

However, a Rule 30(b)(6) notice may not be overly broad or subject the deponent to an

“impossible task” in preparing for the deposition. Pipeline Prods., Inc. v. Madison Companies,

LLC, No. CV 15-4890-KHV, 2019 WL 1940282, at *4 (D. Kan. May 1, 2019) (internal

quotations and citations omitted).

        “[T]he Federal Rules of Civil Procedure favor disclosure during discovery, subject to the

proportionality limitations imposed by Rule 26(b)(1).” Church Mut. Ins. Co. v. Coutu, No. 17-

cv-00209-RM-NYW, 2017 WL 11547321, at *5 (D. Colo. Aug. 22, 2017) (citations omitted).

“When the discovery sought appears relevant, the party resisting the discovery has the burden to

establish the lack of relevance by demonstrating that the requested discovery (1) does not come

within the scope of relevance as defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal

relevance that the potential harm occasioned by discovery would outweigh the ordinary

presumption in favor of disclosure.” Simpson v. Univ. of Colo., 220 F.R.D. 354, 359 (D. Colo.

2004) (internal quotations and citations omitted).

                                           III. ANALYSIS

       In ruling on Plaintiffs’ Motion for Discovery on Spoliation of Evidence, the Special

Master concluded that “since the matter remains in Phase 3 discovery, [ ] discovery at this

juncture regarding potential spoliation of evidence is limited to non-privileged information

concerning corporate level procedures and practices regarding preservation of evidence once this

lawsuit was commenced.” Disc. Order at 7-8. He elaborated as follows:

       The permissible topics at this juncture include, to what extent information exists at
       a corporate level regarding Chipotle’s policies, practices and procedures, to:
       • Identify, locate, and preserve information regarding Chipotle’s employee and time
       keeping records (e.g., Aloha records, employee reviews, payroll records, shift

                                                 5
Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 6 of 9




        records, time records, Workday records), and information stored on Chipotles’
        devices used to track or monitor employee work hours once this litigation
        commenced;
        • Identify and preserve restaurant alarm and/or video records used to investigate
        alleged off-the-clock work;
        • Preserve restaurant alarm and video records once this litigation commenced; and
        • Suspend routine document destruction policies once this litigation commenced.

Id. at 8. The Special Master rejected Chipotle’s contention that the discovery request is overbroad

and unduly burdensome “[g]iven that the discovery allowed is limited to these topics at the

corporate level and in the form of a Rule 30(b)(6) deposition.” Id. (citing Requa, v. C.B. Fleet

Holding Co., Inc., No. 06–cv–01981–PSF–MEH, 2007 WL 2221146, *2 (D. Colo. July 31, 2007).

        Chipotle contends that the Special Master “err[ed] in permitting discovery into spoliation

at all,” and argues that “[p]ermitting even limited discovery on the issue of spoliation is an end-

run around this Court’s clearly defined limitations on phased discovery in this suit.” Objection at

2-3. I disagree. I notified the parties that I was inclined to allow corporate level discovery during

Phase 3 and then appointed the Special Master to determine the appropriate scope of that

discovery. In doing so, the Special Master considered and rejected Chipotle’s objections,

explaining that “it is well established that once future litigation is likely, the parties are required

to preserve potentially relevant information.” Disc. Order at 6 (citing Cache La Poudre Feeds,

LLC v. Land O’Lakes, Inc., 244 F.R.D. 614, 621 (D. Colo. 2007). He correctly observed “that

discovery regarding the steps taken to preserve potentially relevant evidence is generally a

proper subject of discovery.” Id. 2 Furthermore, the Special Master appropriately limited this

discovery during Phase 3 to non-privileged information concerning corporate level procedures


2
  As the Special Master noted, “courts have long held that discovery regarding the steps taken to
preserve potentially relevant evidence is generally a proper subject of discovery.” Id. at 6 (citing
EPAC Techs, Inc. v. HarperCollins Christian Publ’g, Inc., No. 3:12-cv-463, 2018 WL 3342931,
at *2 (M.D. Tenn. Mar. 29, 2018); Cannata v. Wyndham Worldwide Corp., No. 2:10-CV- 00068-
PMP, 2011 WL 3495987, at *2 (D. Nev. Aug. 10, 2011); In re eBay Seller Antitrust Litig., No. C
07-01882 JF (RS), 2007 WL 2852364, at *2-3 (N.D. Cal. Oct. 2, 2007)).
                                                   6
Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 7 of 9




and practices regarding preservation of evidence. I agree with the Special Master’s rulings and

find no reason to disturb them.

        Turning to Plaintiffs’ Motion to Compel, Chipotle objected to 17 topics Plaintiffs

identified to be covered during the Rule 30(b)(6) depositions. The Special Master applied the

same limitations he imposed with respect to Plaintiffs’ Motion for Discovery on Spoliation of

Evidence and explained that “any discovery covered by topics 1-17 is limited to corporate level

decision-making, practices and procedures, except as specifically indicated [in the Discovery

Order].” Disc. Order at 9-10. He concluded that the topics regarding Chipotle’s timekeeping,

human resources, and monitoring of labor costs policies and practices were within the scope of

corporate level discovery allowed to be explored during Phase 3. See id. at 11-15. In addition, he

found that Plaintiffs’ request for information about time budgeted for and spent on onboarding

and training new employees “is within the scope of the October 7, 2019, Order which allows

inquiry into policies and practices regarding budgeting and monitoring of labor costs.” Id. at 13

(citing Special Master Order Regarding Written Disc. at 4). I agree with the Special Master that

the proportionality analysis favors Plaintiffs’ request for production of the information at a

corporate level. See id. at 9. 3

        Furthermore, I reject Chipotle’s contention that the deposition topics approved by the

Special Master are overly broad and should be further limited. The Special Master acted neither

improperly nor unreasonably in establishing the permissible 30(b)(6) topics limited to corporate

level policies and practices. For example, Topic 14 seeks information regarding “[a]ll instances

in which a person was found . . . to have violated Chipotle’s timekeeping and time punch policies



3
 Chipotle argues that for some of the topics there is no corporate policy. However, as the Special
Master observed, “[t]o the extent there is no corporate wide policy, through the Rule 30(b)(6)
deposition process Defendant can simply provide a witness to confirm as much.” Id. at 13, 14.
                                                 7
Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 8 of 9




by failing to accurately record time for work performed by one or more Chipotle employees.” Id.

at 16. Plaintiffs asserted that this information is relevant to determining the degree to which

Chipotle’s policies regarding overtime work were followed and enforced, and the Special Master

agreed. Given that Chipotle produced a list of files containing improper payment complaints (but

not the files themselves) back in Phase 2 discovery and that the case is now on the precipice of

Phase 4, the Special Master reasonably permitted a “limited expansion to the scope of Phase 3

discovery . . . to enable Plaintiffs during the Rule 30(b)(6) depositions to probe compliance with

corporate level policies, to the extent that the complaints may shed light on such compliance.” Id.

at 16-17.

       The Special Master conducted the appropriate relevance and proportionality analyses for

all of the deposition topics, and I concur with his determination that the approved discovery

requests are not unduly burdensome or otherwise objectionable. Accordingly, I find Chipotle’s

proposed revisions to the topics approved by the Special Master unnecessary. For instance,

Chipotle asks that the topic on “information stored on Chipotle’s devices used to track or

monitor employee work hours once this litigation commenced” be limited to computers

maintained at the corporate level. See Objection at 7. However, because Plaintiffs contend that

Chipotle’s preservation efforts should have extended to devices beyond just computers,

Chipotle’s proposed limitation is inappropriate.

       Finally, I deny Chipotle’s request that any deposition take place within 21 days of my

order resolving Chipotle’s Objection. The Special Master is currently considering whether

documents produced in related arbitration matters should be produced in this case as well, and

Plaintiffs ask for that issue to be resolved before a deadline for the deposition is imposed. I find

that the Special Master is best suited to determine the appropriate deadlines for depositions as



                                                   8
Case 1:14-cv-02612-JLK Document 337 Filed 08/13/20 USDC Colorado Page 9 of 9




part of his management of the discovery process.

                                    IV. CONCLUSION

       It is hereby ORDERED that Chipotle’s Objection (ECF No. 316) is OVERRULED, the

Special Master’s Discovery Order (ECF No. 309) is AFFIRMED, and Plaintiffs’ Motion for

Discovery on Spoliation of Evidence (ECF No. 264) and Motion to Compel (ECF No. 303) are

GRANTED IN PART and DENIED IN PART as specified in the Discovery Order.



       DATED this 13th day of August, 2020.


                                                   ______________________________
                                                   JOHN L. KANE
                                                   SENIOR U.S. DISTRICT JUDGE




                                               9
